merit. Appellant acknowledged his understanding in his guilty plea
                   memorandum and during his plea canvass that his sentence was up to the
                   discretion of the district court and that no one had made him any promises
                   not contained in the guilty plea memorandum in exchange for his plea.
                   We therefore conclude that the motion was procedurally barred, and we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                            4c
                                                     Hardesty
                                                                 ,   ,L.4-i
                                                                          n         J.



                                                                                    J.



                                                                                    J.



                   cc: Hon. Patrick Flanagan, District Judge
                        Charles Lee Clark
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




                         2 We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.


SUPREME COURT
       OF
    NEVADA
                                                        2
(0) 1947A 914e10